UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4138



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWIN ARNOLDO REYES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CR-01-533-PJM)


Submitted:   September 27, 2004           Decided:   November 9, 2004


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley A. Goldbloom, SIEGEL & HYATT, LLC, Baltimore, Maryland, for
Appellant. Michael Clayton Hanlon, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; Deborah A. Johnston, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edwin Arnoldo Reyes appeals from his conviction and

sentence entered after he pled guilty to conspiracy to distribute

and to possess with intent to distribute five or more kilograms of

cocaine.   Reyes’ attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967). Although counsel states

there are no meritorious issues for appeal, he challenges the

district court’s denial of Reyes’ motion to withdraw his guilty

plea.   Reyes has filed two supplemental pro se briefs, challenging

his sentence under the sentencing guidelines and under the Supreme

Court’s decision in Blakely v. Washington, 124 S. Ct. 2531 (2004).

In accordance with Anders, we have considered the briefs and

examined the entire record for meritorious issues.        Finding no

error, we affirm.

           Where, as here, a defendant sought to withdraw his guilty

plea before sentencing, he must demonstrate a “fair and just

reason” for withdrawal of the plea.     Fed. R. Crim. P. 11(d)(2)(B).

“A defendant has no ‘absolute right’ to withdraw a guilty plea, and

the district court has discretion to decide whether a ‘fair and

just reason’ exists upon which to grant a withdrawal.”        United

States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003), cert. denied,

124 S. Ct. 1523 (2004).   The district court’s denial of a motion to

withdraw a guilty plea is reviewed for abuse of discretion. United

States v. Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).


                                - 2 -
            In determining whether a defendant has shown a “fair and

just reason” to withdraw his guilty plea, a court examines the

following six factors:

            (1) whether the defendant has offered credible
            evidence that his plea was not knowing or not
            voluntary, (2) whether the defendant has
            credibly   asserted    his  legal   innocence,
            (3) whether there has been a delay between the
            entering of the plea and the filing of the
            motion, (4) whether defendant has had close
            assistance of competent counsel, (5) whether
            withdrawal will cause prejudice to the
            government,   and    (6)   whether   it   will
            inconvenience the court and waste judicial
            resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).                  The

most important consideration in resolving a motion to withdraw a

plea, however, is whether the Rule 11 plea colloquy was properly

conducted.       Bowman, 348 F.3d at 414.         A court should closely

scrutinize the Rule 11 hearing and attach a strong presumption that

the plea is final and binding if the Rule 11 proceeding is

adequate.    United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir.

1992).

            We   find   that   the   district   court   did   not   abuse   its

discretion in denying Reyes’ motion to withdraw his plea.                   The

transcript of the Rule 11 colloquy supports the district court’s

conclusion that Reyes knowingly and voluntarily entered his guilty

plea.    The plea agreement, the counts of conviction, the possible

sentences, and the factual basis were exhaustively explained to

Reyes, and he testified under oath that he understood.               Further,

                                     - 3 -
the district court explicitly found that Reyes’ testimony at the

motion to withdraw hearing was not credible, and such a finding is

not reviewable on appeal.        See United States v. Beidler, 110 F.3d

1064, 1067 (4th Cir. 1997).

          Regarding the other factors, Reyes did not contest his

guilt; he merely argued for a different sentence.                   Next, Reyes’

guilty plea came on the eve of trial, and his motion to withdraw

was filed five months later.           Based on this delay, the district

court found that the Government would be prejudiced if it had to

again marshall witnesses for a trial.            The court also found that

Reyes’ complaints regarding his attorney were not credible.                     Thus,

each of the factors weighed against withdrawal of the plea, and the

district court did not abuse its discretion by denying Reyes’

motion.

          In    his    plea    agreement,     Reyes    waived    the        right   to

challenge the guideline calculation at sentencing (except for

criminal history) and on appeal (except for upward or downward

departures).      The     Government     and    Reyes      agreed      to     certain

enhancements    and     adjustments     and    determined       that     no    other

adjustments    would    be    made.    Although       no   upward   or      downward

departures were made at sentencing, Reyes seeks to appeal the

calculation of his sentence on numerous grounds.

          A criminal defendant may waive his statutory right to

direct appeal as part of a plea agreement with the Government.


                                      - 4 -
United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).              For a

waiver to be effective, the plea agreement must be entered into

knowingly and voluntarily, and the district court must specifically

inquire as to the Defendant’s knowledge of the waiver provision.

Id.     As discussed above, the plea agreement was knowingly and

voluntarily entered into, and Reyes’ testimony to the contrary was

found not credible.      In addition, the Rule 11 hearing transcript

shows   that   the   court   apprised   Reyes   of   the   appellate   waiver

provision. Accordingly, Reyes’ waiver is valid and enforceable and

bars his attempts to challenge the calculation of his sentence

under the sentencing guidelines.

           Finally, Reyes challenges his sentence under Blakely.

Because we recently decided that Blakely did not invalidate a

sentence imposed within the federal guidelines, we find that any

Blakely claim is without merit.         See United States v. Hammoud, __

F.3d __, 2004 WL 2005622 (4th Cir. Sept. 8, 2004), petition for

cert. filed (U.S. Aug. 6, 2004) (No. 04-193).

           Accordingly, we grant Reyes’ motion to supplement and

affirm his conviction and sentence.             This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                 If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this court

to withdraw from representation at that time.              Counsel’s motion


                                   - 5 -
must state that a copy thereof was served on Reyes.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -